In the

        United States Court of Appeals
                            For the Seventh Circuit 
                                  ____________________ 
No. 15‐3452 
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, 
                                   Petitioner‐Appellee, 

                                                    v. 

UNION PACIFIC RAILROAD COMPANY, 
                                                          Respondent‐Appellant. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
                No. 2:14‐mc‐00052‐LA — Lynn Adelman, Judge. 
                                  ____________________ 

      ARGUED FEBRUARY 6, 2017 — DECIDED AUGUST 15, 2017 
                   ____________________ 

   Before ROVNER and WILLIAMS, Circuit Judges, and CONLEY, 
District Judge.*
   CONLEY, District Judge. Union Pacific Railroad challenges 
the  legal  authority  of  the  Equal  Employment  Opportunity 
Commission to continue an enforcement action after issuing 


                                                 
      * Of the Western District of Wisconsin, sitting by designation. 
2                                                         No. 15‐3452 

a right to sue letter and subsequent resolution of the underly‐
ing charges of discrimination in a private lawsuit. The EEOC 
petitioned the district court to enforce its subpoena for Union 
Pacific’s  employment records related  to  these  charges. After 
denying Union Pacific’s motion to dismiss for lack of author‐
ity  to  maintain  the  investigation  under  Title  VII  and  the 
EEOC’s  own  regulations, the  district  court granted  the  peti‐
tion, prompting this appeal. While an issue of first impression 
in  this  circuit,  similar  challenges  have  created  a  split  in  au‐
thority between the Fifth Circuit in EEOC v. Hearst, 103 F.3d 
462  (5th  Cir.  1997),  and  more  recently  the  Ninth  Circuit  in 
EEOC  v.  Federal  Express  Corporation,  558  F.3d  842  (9th  Cir. 
2009).  Both  the  United States  Supreme Court and  this  court 
have repeatedly recognized the EEOC’s broad role in promot‐
ing the public interest by preventing employment discrimina‐
tion under Title VII, including its independent authority to in‐
vestigate charges of discrimination, especially at a company‐
wide level. Accordingly, we agree with the district court that 
neither  the  issuance  of  a  right‐to‐sue  letter  nor  the  entry  of 
judgment in a lawsuit brought by the individuals who origi‐
nally  filed  the  charges  against  Union  Pacific  bars  the  EEOC 
from continuing its own investigation. 
                           I. Background 
     On January 3, 2011, Frank Burks and Cornelius L. Jones, 
Jr., began working at Union Pacific as “Signal Helpers,” an en‐
try‐level  job  that  involves  laying  wires  and  cables,  digging 
trenches, changing signal lines, and climbing poles. Burks and 
Jones were the only African‐American employees in their ori‐
entation group. After a 90‐day probationary period, both be‐
came eligible for possible promotion to an “Assistant Signal 
Person”  position.  In  June  2011,  Jones  applied  to  take  the 
No. 15‐3452                                                                        3

Skilled  Craft  Battery  Test  (“SCBT”  or  “the  test”),  a  require‐
ment  to  seek  the  promotion.  After  receiving  no  response, 
Jones reapplied in September 2011. Burks also applied to take 
the  test  in  October  2011.  Neither,  however,  were  ever  pro‐
vided the opportunity to do so. 
    Instead, on October 10, 2011, Union Pacific eliminated the 
Signal  Helper  position  in  the  zones  where  Burks  and  Jones 
worked, and both were terminated. That same month, Burks 
filed a charge with the EEOC, which states in pertinent part: 
“I have been denied the opportunity to take a test for the As‐
sistant  Signalman  position.  On  or  about  October  10,  2011,  I 
was  discharged  again.1  I  believe  that  I  have  been  discrimi‐
nated because of my race, Black, and in retaliation for having 
engaged in protected activity.” Jones filed a similar charge the 
following month. 
    After  receiving  notification  from  the  EEOC  that  charges 
had been filed, Union Pacific responded with a position state‐
ment, attaching  tables that listed Signal Helpers working in 
the same district as Burks and Jones and the results of those 
employees’ applications for promotion. In particular, a table 
provided by Union Pacific showed that of the eighteen Signal 
Helper applicants, eleven were white, six were black, and one 
was Hispanic. Of the eleven white applicants, ten passed the 
test and were promoted, while one failed and was denied the 
promotion.  The  one  Hispanic  applicant  passed  the  test  and 
was promoted. Of the six black applicants, Burks and Jones 
                                                 
      1  Burks’  charge  states  that  he  was  terminated  again  because  he  was 

also  fired  after  20  days  on  the  job.  After  filing  an  EEOC  complaint  that 
alleged  racial  discrimination,  however,  Union  Pacific  opted  to  reinstate 
Burks, acknowledging that he had been inadequately coached before ter‐
mination. Burks returned to work in May 2011. 
4                                                      No. 15‐3452 

are  the  only  applicants  who  applied  but  were  not  adminis‐
tered the tests. Of the other four applicants, none were pro‐
moted, although the table does not state the reason.   
    In  March  2012,  the  EEOC  sent  Union  Pacific  its  first  re‐
quest for information seeking, among other items, a copy of 
the test used by Union Pacific to promote Signal Helpers to 
the  Assistant  Signalman  position  and  company‐wide  infor‐
mation  about  persons  who  sought  the  Assistant  Signalman 
position  during  the  relevant  period.  After  Union  Pacific  re‐
fused that request, the EEOC issued its first subpoena in May 
2012  and  brought  suit  to  enforce  it  in  March  2013.  EEOC  v. 
Union Pacific R.R. Co., Misc. No. 13‐mc‐22 (E.D. Wis.). The par‐
ties  then  reached  a  settlement  in  which:  (1)  Union  Pacific 
agreed  to  provide  identification  information,  including  test 
results, for all individuals who took the test for the Assistant 
Signalman position during the relevant period of time; and (2) 
the  EEOC  dismissed  its  enforcement  action.  However,  the 
EEOC contends that Union Pacific never provided this prom‐
ised company‐wide information. 
    In July 2012, the EEOC issued a right‐to‐sue letter to both 
Jones and Burks on their charges. See 42 U.S.C. § 2000e‐5(f)(1) 
(requiring the EEOC to provide a notice of right‐to‐sue to the 
charging  individual  within  180  days  of  the  filing  of  the 
charge). Jones and Burks then filed a joint complaint, assert‐
ing discrimination claims in the United States District Court 
for the Northern District of Illinois. Burks v. Union Pacific R.R. 
Co., No. 2012 C 8164 (N.D. Ill. Oct. 11, 2012). 
    In July 2014, the district court granted Union Pacific’s mo‐
tion for summary judgment in the Jones and Burks’ lawsuit, 
finding insufficient evidence to support their claims of hostile 
No. 15‐3452                                                          5

work  environment,  retaliation  for  filing  prior  EEOC  com‐
plaints,  and  racial  harassment.  Burks  v.  Union  Pac.  R.R.  Co., 
No. 12 C 8164, 2014 WL 3056529 (N.D. Ill. July 7, 2014); see also 
App. 017‐034. Consistent with that finding, the district court 
dismissed  Jones  and  Burks’  claims  with  prejudice,  and  this 
court later affirmed. Burks v. Union Pac. R.R. Co., 793 F.3d 694 
(7th Cir. 2015). 
    While Jones and Burks’ action was still proceeding in dis‐
trict  court,  the  EEOC  issued  Union  Pacific  a second  request 
for  information  in  January  2014,  seeking  information  about 
Union Pacific’s electronic storage systems, additional testing 
and computer information, and details about Signal Helpers 
across the company who were similarly situated to Burks and 
Jones.  Union  Pacific  again  refused,  and  the  EEOC  served  a 
second subpoena in May 2014, which is the focus of this ap‐
peal. 
    After Union Pacific administratively petitioned to revoke 
or modify the subpoena, the EEOC brought an enforcement 
action in September 2014. The district court denied Union Pa‐
cific’s  motion  to  dismiss,  rejecting  its  arguments  that  the 
EEOC lost its investigatory authority either (1) after the issu‐
ance of a right to sue notice to Jones and Burks or (2) when the 
district court granted judgment in favor of Union Pacific. The 
district court also rejected Union Pacific’s challenge to the rel‐
evance of the material requested and granted the EEOC’s mo‐
tion to enforce its subpoena. This appeal followed. 

                          II. Discussion 
    The appeal actually presents two issues. The first is a ques‐
tion  of  law—whether  the  EEOC  is  authorized  by  statute  to 
continue  investigating an employer  by seeking enforcement 
6                                                                  No. 15‐3452 

of  its  subpoena  after  issuing  a  notice  of  right‐to‐sue  to  the 
charging individuals and the dismissal of the individuals’ sub‐
sequent civil lawsuit on the merits—which we review de novo. 
See EEOC v. United Air Lines, 287 F.3d 643, 649 (7th Cir. 2002). 
The second—whether the information sought in the subpoena 
was relevant to the EEOC’s investigation—we review under 
an abuse of discretion standard. See McLane Co. v. EEOC, 581 
U.S.  ____,  137  S.  Ct.  1159,  1170  (2017);  United  Air  Lines,  287 
F.3d at 649. 2 
      A. Enforcement Authority 
    Title VII was amended in 1972 to provide the EEOC with 
the authority to sue employers as a means “to implement the 
public  interest  as  well  as  to  bring  about  more  effective  en‐
forcement of private rights. Gen. Tel. Co. of Nw. v. EEOC, 446 
U.S.  318,  326  (1980)  (discussing  42  U.S.C.  §  2000‐5(f)(1)).  In‐
deed, this amendment expressly recognized that the EEOC’s 
critical  role  in  preventing  employment  discrimination  ex‐
tends beyond the private charge filed by an individual. As the 
Supreme  Court  explained  in  General  Telephone,  “When  the 
EEOC acts, albeit at the behest of and for the benefit of specific 
individuals, it acts also to vindicate the public interest in pre‐
venting employment discrimination.” Id. at 326; see also EEOC 

                                                 
      2  Jurisdiction  over  the  EEOC’s  petition  for  enforcement  of  the  sub‐

poena below is found both in 42 U.S.C. § 2000e‐5(f) and § 2000e‐8(c), which 
authorize a district court to adjudicate subpoena enforcement actions filed 
by  the  EEOC,  and  28  U.S.C  §  1345,  which  provides  district  courts  with 
subject matter jurisdiction over suits filed by the United States or its agen‐
cies.  See  EEOC  v. Watkins, 553  F.3d  593,  595 (7th  Cir.  2009).  Because  the 
district court’s October 15, 2015, order enforcing the subpoena is a final 
order,  and  Union  Pacific  filed  a  timely  appeal,  we  exercise  jurisdiction 
over this appeal under 28 U.S.C. § 1291. 
No. 15‐3452                                                          7

v.  Harris  Chernin,  Inc.,  10  F.3d  1286,  1291  (7th  Cir.  1993) 
(EEOC’s “interests are broader than those of the individuals 
injured by discrimination.”). 
    Certainly,  as  Union  Pacific  stressed  in  its  appeal,  “the 
EEOC’s  investigative  authority  is  tied  to  charges  filed  with 
the  Commission;  unlike  other  federal  agencies  that  possess 
plenary authority to demand to see records relevant to mat‐
ters  within  their  jurisdiction,  the  EEOC  is  entitled  to  access 
only to evidence ‘relevant to the charge under investigation.’”  
EEOC v. Shell Oil Co., 466 U.S. 54, 64 (1984) (citing 42 U.S.C. 
§ 2000e‐8(a)); see also United Air Lines, 287 F.3d at 650 (citing 
Shell  Oil  for  proposition  that  “the  authority  of  the  EEOC  to 
investigate is grounded in the charge of discrimination”). Un‐
ion Pacific’s appeal is premised on a theory, however, that the 
EEOC’s investigatory authority also ends when the charging 
individual  commences  a  lawsuit  on  his  or  her  claim  of  em‐
ployment  discrimination.  As  a  result,  Union  Pacific  argues 
that the district court erred in allowing the EEOC to pursue 
an investigation, including its issuance and enforcement of a 
subpoena, after issuing Jones and Burks a right‐to‐sue letter, 
and even if the EEOC’s authority extended beyond the issu‐
ance  of  the  right‐to‐sue  letter,  any  investigatory  authority 
surely ended when the district court granted judgment in Un‐
ion Pacific’s favor on the individuals’ claims themselves.  
    As mentioned, whether the issuance of a right‐to‐sue letter 
to the charging individual terminates the EEOC’s authority to 
investigate is an issue of first impression for this circuit and 
has produced a split in the circuits that have considered the 
issue. In EEOC v. Hearst, 103 F.3d 462 (5th Cir. 1997), the Fifth 
Circuit held that the EEOC’s authority to investigate a charge 
ends when it issues a right‐to‐sue letter; in contrast, in EEOC 
8                                                             No. 15‐3452 

v. Federal Express Corporation, 558 F.3d 842 (9th Cir. 2009), the 
Ninth  Circuit  held  that  the  issuance  of  a  right‐to‐sue  letter 
does not strip the EEOC of authority to continue to process 
the  charge,  including  independent  investigation  of  allega‐
tions of discrimination on a company‐wide basis.  
    Not  surprisingly,  Union  Pacific  primarily  relies  on  the 
Fifth  Circuit’s  decision  in  support  of  its  appeal.3  The  Hearst 
court found relevant that the “‘integrated, multistep enforce‐
ment procedure’ established by Title VII is divided into four 
distinct stages: filing and notice of charge, investigation, con‐
ference  and  conciliation,  and,  finally  enforcement.”  Hearst, 
103 F.3d at 468 (citing Occidental Life Ins. Co. v. EEOC, 432 U.S. 
355, 359 (1977)). The court further found that these steps must 
always  proceed  as  separate  stages,  rather  than  overlapping 
each other. Id. While acknowledging the EEOC’s ability to con‐
tinue an investigatory role by either intervening in an individ‐
ual’s lawsuit, by pursuing discovery or by filing a Commis‐
sioner’s charge, 29 C.F.R. § 1601.11, the Fifth Circuit did not 
explain why the EEOC’s authority to investigate necessarily 
must  be  limited  to  the  pre‐enforcement  phase.  On  the  con‐
trary, if you read the entire Hearst opinion, particularly “Sec‐
tion  A,”  which  deals  with  whether  the  subpoena  was  un‐
timely,  the  Fifth  Circuit  appeared  most  concerned  about 
speeding up the EEOC process as a whole. See Hearst, 103 F.3d 
at 468 (“Notwithstanding that the 180‐day period appears to 
be an important part of the statutory design, it has been ren‐
dered practically meaningless.”); see also Federal Express, 558 

                                                 
      3  The  amicus  brief  submitted  by  the  Equal  Employment  Advisory 

Council also relies heavily on the Hearst opinion.  While we have reviewed 
the submission, the amicus brief does not add materially to the arguments 
presented by the appellant. 
No. 15‐3452                                                      9

F.3d at 853 n.4 (similarly observing that Fifth Circuit appears 
primarily motived by speed). Policy concerns about delays in 
resolving charges, while worthwhile, would seem an insuffi‐
cient (if not irrelevant) basis to assess the statutory authority 
vested  in  the  EEOC  to  investigate  in  parallel  or  inde‐
pendently, especially in light of the EEOC’s broad obligation 
to the public interest. Cf. Shell Oil, 466 U.S. at 69 (cautioning 
that the EEOC’s ability “to investigate charges of systemic dis‐
crimination not be impaired”).  
    Twelve years after the Hearst opinion, the Ninth Circuit in 
Federal Express rejected the Fifth Circuit’s concept of distinct, 
linear stages of enforcement by the EEOC, holding that “the 
beginning of another stage does not necessarily terminate the 
preceding stage.” 558 F.3d at 852. Today, we join in that hold‐
ing, concluding that the text of Title VII, and more recent Su‐
preme  Court  and  Seventh  Circuit  opinions,  do  not  support 
such  a  restrictive  interpretation  of  the  EEOC’s  enforcement 
authority. 
    To begin, Title VII sets forth the requirements and general 
process for: (1) the filing of a charge by an aggrieved individ‐
ual or by an EEOC Commissioner, § 2000e‐5(b), (e); (2) initiat‐
ing an investigation of the charge by the EEOC, § 2000e‐8(a); 
(3) exploring conciliation efforts if appropriate, § 2000e‐5(b); 
and (4) engaging in enforcement efforts through its own civil 
action or by issuing a right‐to‐sue letter to the private party, 
§§ 2000e‐5(f)(1), 2000e‐5(b). As previously noted, the Supreme 
Court explained in Shell Oil that a charge must meet the re‐
quirements of 42 U.S.C. § 2000e‐5(b) to serve as a “prerequi‐
site  to  judicial  enforcement  of  a  subpoena  issued  by  the 
10                                                                  No. 15‐3452 

EEOC.” Shell Oil, 466 U.S. at 65.4 
    The  requirements  of  the  statute  itself  are  minimal:    the 
charge  “shall  be  in  writing,  under  oath  or  affirmation  and 
shall  contain  such  information  and  be  in  such  form  as  the 
Commission  requires.”  Id.  at  67  (quoting  42  U.S.C.  §  2000e‐
5(b)). The applicable regulations further provide that a charge 
must contain “[a] clear and concise statement of the facts, in‐
cluding the pertinent dates, constituting the alleged unlawful 
employment  practices.”  Id.  (quoting  29  C.F.R.  § 
1601.12(a)(3)(1983)). As also previously explained, “[w]hether 
a specific  charge is valid is determined from the face of  the 
charge, not from extrinsic evidence.” United Airlines, 287 F.3d 
at 650 (internal citation omitted); see also Watkins Motor Lines, 
Inc., 553 F.3d 593, 597 (7th Cir. 2009) (requiring only the filing 
of a valid charge to authorize the EEOC to investigate). Since 
there seems no dispute that the charges filed in 2011 met these 
basic  requirements,  there  is  no  reasonable  dispute  that  the 
EEOC was expressly authorized to conduct an investigation.  
   In contrast, once begun, the statute does not expressly (nor 
from the court’s perspective, implicitly) limit the EEOC’s in‐
vestigatory authority to the 180‐day window it has to issue a 
notice of right‐to‐sue letter if requested by the charging indi‐
vidual.  Moreover,  while  a  valid  charge  is  a  requirement  for 

                                                 
      4 In EEOC v. Watkins Motor Lines, Inc., 553 F.3d 593 (7th Cir. 2009), this 

court observed that, although the Supreme Court refers to a “jurisdictional 
prerequisite,”  the  statutory  requirement  of  a  valid  charge is  not  that,  at 
least in the broadest sense, but rather it is a “mandatory case‐processing 
rule[].” Id. at 595‐96. As such, the lack of a valid charge does not deprive 
the court of subject matter jurisdiction over a subpoena enforcement ac‐
tion, though it would doom any enforcement action. Id. 
No. 15‐3452                                                         11

beginning  an  EEOC  investigation,  nothing  in  Title  VII  sup‐
ports a ruling that the EEOC’s authority is then limited by the 
actions of the charging individual.  
   Between  the  Fifth  Circuit’s  decision  in  Hearst  and  the 
Ninth Circuit’s more recent opinion in Federal Express, the Su‐
preme  Court  also  considered  whether  an  arbitration  agree‐
ment with the charging individual would bar the EEOC from 
pursuing victim‐specific judicial relief on  behalf  of  that  em‐
ployee. See EEOC v. Waffle House, Inc., 534 U.S. 279 (2002). In 
holding that the charging individual’s agreement to arbitrate 
did  not  bar  further  action  on  the  part  of  the  EEOC,  the  Su‐
preme Court addressed the interplay between an individual 
charge  and  the  EEOC’s  continuing  authority  to  investigate 
and pursue enforcement actions: “The statute clearly makes 
the EEOC the master of its case and confers on the agency the 
authority  to  evaluate  the  strength  of  the  public  interest  at 
stake.” Id. at 291. As such, the Court necessarily rejected the 
notion—endorsed  by  the  Fifth  Circuit  in  Hearst  and  again 
proffered  by  the  appellant  here—that  the  EEOC’s  role  is 
“merely derivative” of the charging individual. Id. at 297. 
    Following Waffle House, this court similarly held in Watkins 
Motor Lines, Inc., 553  F.3d  593 (7th Cir. 2009), that the with‐
drawing of a charge of discrimination by an employee does 
not strip the EEOC of its authority to pursue its investigation. 
“All  Shell  Oil  requires  is  a  valid  charge.  Once  one  has  been 
filed, the EEOC rather than the employee determines how the 
investigation proceeds.” Id. at 596; see also EEOC v. Sidley Aus‐
tin LLP, 437 F.3d 695, 696 (7th Cir. 2006) (“The reason there 
was no bar [in Waffle House] was not that the arbitration clause 
was unenforceable but that the Commission was not bound 
by it because its enforcement authority is not derivative of the 
12                                                                 No. 15‐3452 

legal  rights  of  individuals  even  when  it  is  seeking  to  make 
them whole.” (emphasis added)).  
    This understanding of the EEOC’s independent authority 
is further confirmed by the amendments to Title VII,  which 
granted the EEOC broader authority to investigate and initi‐
ate enforcement actions to address employment discrimina‐
tion, expressly beyond the specific complaints of the private 
charging  individual.  As  this  court  explained  in  Watkins,  to 
limit the EEOC’s investigation to the decisions made by the 
charging  individuals  would  needlessly  inhibit  its  ability  to 
conduct  “a  pattern‐or‐practice  investigation  that  might  lead 
to relief for many persons in addition to [the charging indi‐
vidual].” 553 F.3d at 597. Accordingly, the EEOC has subse‐
quently adopted a regulation that expressly contemplates the 
continuation of an investigation after the issuance of a notice 
of right‐to‐sue.  
           Issuance of a notice of right to sue shall termi‐
           nate further proceeding of any charge that is not 
           a  Commissioner  charge  unless  the  District  Di‐
           rector;  Field  Director;  Area  Director;  Local  Di‐
           rector; Director of the Office of Field Programs 
           or upon delegation, the Director of Field Man‐
           agement Programs; or the General Counsel, de‐
           termines  at  that  time  or  at  a  later  time  that  it 
           would  effectuate  the  purpose  of  title  VII,  the 
           ADA, or GINA to further process the charge. 
29 C.F.R. § 1601.28(a)(3); see also Federal Express, 558 F.3d at 850 
& n.2.5  

                                                 
      5 While Union Pacific challenges whether this regulation is entitled to 

Chevron  deference  based  on  its  contrary  construction  of  Title  VII,  “[t]he 
No. 15‐3452                                                                 13

    Perhaps  Union  Pacific’s  stronger  argument  is  that  the 
EEOC has other avenues available to pursue an investigation 
once a notice of right‐to‐sue letter has been issued—namely, 
the EEOC could (1) serve a Commissioner’s charge or (2) in‐
tervene  in  the  charging  individual’s  lawsuit.6  However,  the 
availability  of  alternate  investigatory  avenues  hardly  sup‐
ports limiting the EEOC’s use of its most effective avenue, es‐
pecially given that both alternatives could undermine the full 
investigatory authority of the EEOC. For example, a Commis‐
sioner’s charge filed after issuance of a notice of right‐to‐sue 
may be deemed untimely, see Watkins, 553 F.3d at 598, or lim‐
itations  on  discovery  may  be  imposed  in  the  charging  indi‐
vidual’s lawsuit, see Fed. R. Civ. P. 26(b)(1). In light of the ab‐
sence of any textual support in Title VII for appellant’s posi‐
tion, the EEOC’s adoption of a regulation that expressly con‐
templates the continuation of an investigation after the notice 
of  right‐to‐sue  letter  has  been  issued,  and  the  Supreme 
Court’s express guidance that the EEOC is the master of the 
charge  in  order  to  serve  a  public  interest  extending  beyond 
that of a charging individual, therefore, we hold that the issu‐
ance of a right‐to‐sue letter does not bar further investigation 

                                                 
EEOC’s interpretation of its own rules is entitled to deference.” Shell Oil, 
466 U.S. at 74 n.28. Regardless, since the court has already rejected Union 
Pacific’s construction, this challenge completely fails to get off the ground.  

      6  “A  Commissioner  charge  is  a  discrimination  claim  issued  by  an 

EEOC  Commissioner;  there  is  no  private  charging  party.”  EEOC  v. 
Quad/Graphics, Inc., 63 F.3d 642, 644 (7th Cir. 1995); see also EEOC v. A.E. 
Staley Mfg. Co., 711 F.2d 780, 785 (7th Cir. 1983) (explaining that one pur‐
pose of a Commissioner’s charge is “to initiate an investigation where an 
individual is unwilling to file the charge for fear of retaliation by the em‐
ployer” (internal citation omitted)). 
14                                                             No. 15‐3452 

on the part of the EEOC. 
    This leaves Union Pacific’s alternative contention, that any 
authority the EEOC had to enforce a subpoena after the right‐
to‐sue letter was issued ended when the charging individuals’ 
lawsuit was dismissed on the merits. While this issue extends 
beyond  that  posed  to  the  Fifth  and  Ninth  Circuits,  the 
answer—and  the  reasoning  underlying  the  answer—would 
appear  the  same:  the  entry  of  judgment  in  the  charging 
individual’s civil action has no more bearing on the EEOC’s 
authority to continue its investigation than does its issuance 
of a right‐to‐sue letter to that individual. In its opening brief, 
Union  Pacific  asserts  flatly  without  offering  any  textual  or 
legal support that “if a court rules that a charge is invalid, then 
an investigation of that charge is over.” Appellant’s Br. 10. To 
the contrary, the validity of the charge is judged on the face of 
the charge itself.  See United Airlines, 287 F.3d at 650; Watkins, 
553 F.3d at 597. Assuming the charge meets the requirements 
of 42 U.S.C. § 2000e‐5(b), and the EEOC has not resolved or 
dismissed  the  charge,  see  29  C.F.R.  §§  1601.21,  1601.19,  the 
language  of  Title  VII  grants  the  EEOC  control  over  its  own 
investigation  and  enforcement  efforts.  Accordingly,  the 
disposition of a civil action brought by charging individuals 
does not necessarily prevent the EEOC from continuing that 
investigation.7  To  hold  otherwise  would  not  only  undercut 
the  EEOC’s  role  as  the  master  of  its  case  under  Title  VII,  it 
would render the EEOC’s authority as “merely derivative” of 
that  of  the  charging  individual  contrary  to  the  Supreme 
Court’s  holding  in  Waffle  House.  534  U.S.  at  291,  297.  The 
                                                 
      7 For example, the charge of a larger pattern or practice of discrimina‐

tion obviously extends beyond the interests of the two charging individu‐
als. 
No. 15‐3452                                                            15

policy implications of such a ruling are also disturbing, since 
it would give unhealthy leverage to an individual litigant and 
an  undue  incentive  to  employers  to  purchase  a  stipulated 
dismissal with prejudice in order to prevent the EEOC from 
pursuing  a  larger  public  interest  where  the  circumstances 
warrant.  Even  an  adjudication  on  the  merits  of  the 
individuals’ charges, as here, would leave the outcome to the 
narrower, private interests and resources of those individuals, 
rather  than  to  the  judgment  that  the  EEOC  is  required  to 
exercise  in  pursuing  leads  uncovered  as  part  of  its  own, 
independent investigation in the public interest. 
    Of course, in determining whether to enforce a subpoena, 
there is also the requirement of relevance, as discussed imme‐
diately below. And, although of little solace to Union Pacific 
here, the EEOC itself describes the continuation of its own in‐
vestigation after the issuance of a right‐to‐sue notice as unu‐
sual  or  atypical.  Appellee’s  Br.  29;  see  also  29  C.F.R. 
§ 1601.28(a)(3)  (describing  exception  to  usual  proceeding  of 
terminating investigation upon issuance of notice of right‐to‐
sue). Finally, in determining whether to enforce a subpoena, 
a  district  court  could  still  consider  the  date  of  filing  of  the 
charge, the course of the investigation, the timing of the sub‐
poena, and any civil actions brought by the charging individ‐
uals  in  determining  whether  the  subpoena  poses  an  undue 
burden. See McLane, 137 S. Ct. at 1170. 
                                  
16                                                        No. 15‐3452 

      B. Relevance 
    Under Title VII, the EEOC is authorized to examine and 
copy “any evidence … relevant to the charge under investiga‐
tion,”  and  it  may  “petition  the  district  courts  to  enforce  the 
subpoenas  it  issues  pursuant  to  this  authority.”  42  U.S.C. 
§ 2000e‐8(a); EEOC v. Quad/Graphics, Inc., 63 F.3d 642, 645 (7th 
Cir. 1995) (citing 42 U.S.C. § 2000e‐9)). As the Supreme Court 
explained in Shell Oil, the requirement under § 2000e‐8 that 
the  EEOC  is  only  entitled  to  “relevant”  evidence  is  not  in‐
tended to be “especially constraining.” 466 U.S. at 68; see also 
United Air Lines, 287 F.3d at 652 (describing the burden as “not 
particularly onerous”). Rather, “courts have generously con‐
strued the term ‘relevant’ and have afforded the Commission 
access  to  virtually  any  material  that  might  cast  light  on  the 
allegations against the employer.” Shell Oil, 466 U.S. at 68‐69. 
Still, “[t]he requirement of relevance, like the charge require‐
ment itself, is designed to cabin the EEOC’s authority and pre‐
vent ‘fishing expeditions.’” United Air Lines, 287 F.3d at 653.  
    Here, the EEOC received information from Union Pacific 
itself that all other African‐American Signal Helpers, not just 
the original claimants Burks and Jones, applying for a promo‐
tion to Assistant Signalman were turned down for a promo‐
tion. Based on this, the EEOC sought additional information 
about the test being administered to become eligible for pro‐
motion  and  the  successful  and  unsuccessful  applicants,  in‐
cluding  computerized  personnel  information.  While  Union 
Pacific contends that the information sought extends beyond 
the  allegations  in  the  underlying  charges,  this  argument  is 
premised on the same overly narrow view of the role of the 
EEOC already rejected in this opinion above. Moreover, the 
information sought in the subpoena might well “cast light on 
No. 15‐3452                                                                17

the allegations against the employer,” thus satisfying the rel‐
evance requirement, or at least the district court did not abuse 
its discretion in so finding.8 Accordingly, the district court’s 
order enforcing the subpoena is AFFIRMED. 

      

      
      




                                                 
     8 As the Supreme Court reiterated recently in McLane Co. v. EEOC, 581 

U.S. ____, 137 S. Ct. 1159 (2017), “[i]f the charge is proper and the material 
requested is relevant, the district court should enforce the subpoena un‐
less the employer establishes that the subpoena is ‘too indefinite,’ has been 
issued for an ‘illegitimate purpose,’ or is unduly burdensome.” Id. at 1170 
(quoting Shell Oil, 466 U.S. at 72 n.26). While Union Pacific argued to the 
district court that the petition should be dismissed because the EEOC un‐
reasonably delayed in serving its subpoena, Union Pacific did not press 
this argument on appeal. Even if it had, the district court did not abuse its 
discretion in finding that Union Pacific contributed to the delay by refus‐
ing to provide information requested in the EEOC’s first and second sub‐
poena.